                                                                                FILED IN THE
                                                                            U.S. DISTRICT COURT
                                                                      EASTERN DISTRICT OF WASHINGTON
 1
                                                                      Nov 28, 2018
 2                                                                         SEAN F. MCAVOY, CLERK



 3

 4

 5                         UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
 6

 7    UNITED STATES OF AMERICA,
                                                   NO: 2:15-CR-59-RMP
 8                              Plaintiff,
                                                   ORDER GRANTING MOTION TO
 9           v.                                    QUASH SUBPOENA

10    ROGER A. STADTMUELLER,

11                              Defendant.

12

13           BEFORE THE COURT is Defendant Roger A. Stadtmueller’s Motion for

14   Protective Order, Stay, and to Quash Subpoena for a Deposition, ECF No. 71. The

15   United States served Defendant a subpoena to appear for a deposition occurring on

16   November 28, 2018 at 9:30 a.m. Defendant asks the Court to quash the subpoena,

17   issue a protective order, and stay the deposition. A hearing was held in this matter

18   on November 26, 2018. The Court has reviewed the parties’ briefing, arguments,

19   and the record, and is fully informed.

20   / / /

21   / / /


     ORDER GRANTING MOTION TO QUASH SUBPOENA ~ 1
 1                                    BACKGROUND

 2         On June 2, 2015, Defendant was indicted for one count of Attempting to

 3   Interfere with the Administration of Internal Revenue Laws in violation of 26

 4   U.S.C. § 7212(a); three counts of Making and Subscribing a False Corporate

 5   Income Tax Return in violation of 26 U.S.C. § 7206(1); two counts of making

 6   False, Fictitious, or Fraudulent Claims in violation of 18 U.S.C. § 287; and two

 7   counts of Failure to File a Corporate Income Tax Return in violation of 26 U.S.C.

 8   § 7203. ECF No. 1. The indictment resulted from Defendant’s work as a certified

 9   public accountant (“CPA”) with an accounting firm, Stadtmueller & Associates,

10   and its parent company, Zazz, Inc. Id. Defendant was alleged to have filed

11   numerous false and misleading tax reports and returns with the intent of paying

12   fewer taxes and defrauding the United States. Id.

13         Defendant pleaded guilty to the three counts of Making and Subscribing a

14   False Corporate Income Tax Return in violation of 26 U.S.C. § 7206(1). ECF No.

15   46. The Court accepted this plea agreement, dismissed the other counts in the

16   indictment, and sentenced Defendant to 15 months confinement, 12 months of

17   supervised release, and $400,000 in restitution. ECF No. 56. The restitution was

18   to be paid to the IRS for unpaid taxes for the tax years 2006, 2007, and 2008. Id. at

19   6. Defendant and the Government agreed that Defendant would pay $25 per

20   quarter toward his restitution while imprisoned. Id. at 7. Following his release,

21   Defendant would pay $25 per month or 10% of Defendant’s net household income,


     ORDER GRANTING MOTION TO QUASH SUBPOENA ~ 2
 1   whichever is larger, to pay the restitution to the IRS. Id. Defendant has completed

 2   his term of imprisonment and is now serving his term of supervised release. See

 3   ECF No. 68.

 4         On August 28, 2018, the United States served Defendant with a subpoena to

 5   testify at a deposition. ECF No. 71-1 at 9. The subpoena ordered Defendant to

 6   appear for a deposition to occur on September 25, 2018, concerning Defendant’s

 7   assets, sources of income, and employment, among other things. Id. at 12. It is

 8   unclear whether this deposition occurred. On October 4, 2018, the Government

 9   served Defendant with another subpoena to testify at a deposition to occur on

10   October 19, 2018, concerning the same subject matter. Id. at 2. On October 18,

11   2018, the Government served Defendant with yet another subpoena to appear for a

12   deposition to occur on November 28, 2018, again concerning the same subject

13   matter. Id. at 16.

14         In response, Defendant moves this Court for a protective order, a stay of the

15   deposition, and to quash the subpoena. ECF No. 71. The Government opposes

16   Defendant’s motion. ECF No. 76. The Court also considered Defendant’s reply

17   brief. ECF No. 77.

18         At the hearing, the Government argued to the Court that this deposition is

19   necessary to determine the extent and value of Defendant’s assets to create a

20   restitution payment plan for when Defendant is released from supervised release in

21   late December. Defendant argued that he had already provided extensive


     ORDER GRANTING MOTION TO QUASH SUBPOENA ~ 3
 1   documents showing the assets he owns and their value to the Government, the IRS,

 2   and the bankruptcy court. According to Defendant, subjecting him to an oral

 3   deposition would be an undue burden on top of all of the other obligations imposed

 4   by the Government to serve his sentence and pay his restitution.

 5                                 LEGAL STANDARD

 6         In a civil case, “[a] party may, by oral questions, depose any person,

 7   including a party, without leave of court . . . The deponent’s attendance may be

 8   compelled by subpoena under Rule 45.” Fed. R. Civ. P. 30(a)(1). A district court

 9   may quash a subpoena for deposition or production of documents if the subpoena,

10   among other things, “subjects a person to undue burden.” Fed. R. Civ. P.

11   45(d)(3)(A)(iv). “The burden of showing that a subpoena is unreasonable and

12   oppressive is upon the party to whom it is directed.” Goodman v. United States,

13   369 F.2d 166, 169 (9th Cir. 1966).

14                                      DISCUSSION

15   Civil Deposition in a Criminal Case

16         Defendant argues that a civil deposition should not be allowed in a criminal

17   case. ECF No. 71 at 6. The Government argues that an avenue to taking a civil

18   deposition in a criminal case exists when the defendant in a criminal case fails to

19   pay fines or restitution. ECF No. 76 at 4–8.

20         The subpoenas issued to Defendant are entitled “Subpoena to Testify at a

21   Deposition in a Civil Act,” but list Defendant’s criminal case number, 2:15-CR-59,


     ORDER GRANTING MOTION TO QUASH SUBPOENA ~ 4
 1   as the “Civil Act No.” See ECF No. 71-1. The subpoenas seek information about

 2   Defendant’s assets, income, and employment regarding the payment of his

 3   restitution from his criminal judgment. Id. at 19.

 4         Because the deposition seeks information about Defendant’s restitution,

 5   federal statutes on the payment of restitution control. See 18 U.S.C. §§ 3612,

 6   3613, 3663, & 3664. Under the Mandatory Victims Restitution Act (“MVRA”),

 7   the Government is “responsible for collection of an unpaid fine or restitution.” 18

 8   U.S.C. § 3612(c). To collect unpaid fines or restitution, “[t]he United States may

 9   enforce a judgment imposing a fine in accordance with the practices and

10   procedures for the enforcement of a civil judgment under Federal law or State

11   law.” 18 U.S.C. § 3613(a). To enforce a civil judgment, the Federal Rules of Civil

12   Procedure allow the enforcing party to “obtain discovery from any person—

13   including the judgment debtor—as provided in these rules or by the procedure of

14   the state where the court is located.” Fed. R. Civ. P. 69(a)(2).

15         The MVRA also incorporates the procedures of the Fair Debt Collection

16   Procedures Act (“FDCPA”) into its methods of enforcing and collecting restitution.

17   18 U.S.C. § 3556. The FDCPA permits the Government to conduct discovery

18   regarding the financial collection of a debt, including restitution, “in the manner in

19   which discovery is authorized by the Federal Rules of Civil Procedure in an action

20   on a claim for a debt.” 28 U.S.C. § 3015(a).

21


     ORDER GRANTING MOTION TO QUASH SUBPOENA ~ 5
 1         While these procedures are unique, several courts have upheld their use to

 2   enforce unpaid fines or restitution in criminal cases without filing a separate civil

 3   action. In United States v. Mays, the Ninth Circuit allowed the Government to

 4   garnish a criminal defendant’s wages to pay his restitution without filing a separate

 5   civil action. 430 F.3d 963, 966 (9th Cir. 2005). As the Ninth Circuit held, “[b]y

 6   specifically importing the FDCPA’s procedures into the MVRA, Congress clearly

 7   meant to make those procedures available in criminal cases.” Id. Further, the

 8   Ninth Circuit found that Congress passed the MVRA “against the backdrop of an

 9   unbroken line of judicial authority interpreting materially indistinguishable statutes

10   authorizing the United States to enforce judgments of restitution in criminal cases

11   without initiating separate civil actions.” Id. at 967; see also United States v.

12   Feldman, 324 F. Supp. 2d 1112, 1116 (C.D. Cal. 2004) (“[T]he Government’s

13   request to set a judgment debtor examination of defendant does not constitute the

14   commencement of a new civil action against defendant.”).

15         Therefore, the Court finds that, pursuant to the MVRA, the Government may

16   invoke the Federal Rules of Civil Procedure to seek discovery against a defendant

17   who still owes restitution. However, the Government’s request for discovery must

18   adhere to the requirements of those same rules.

19   Undue Burden

20         A district court “must quash” a subpoena that “subjects a person to undue

21   burden.” Fed. R. Civ. P. 45(d)(3)(A)(iv). The Court has discretion to determine


     ORDER GRANTING MOTION TO QUASH SUBPOENA ~ 6
 1   what constitutes an undue burden. Mattel, Inc. v. Walking Mountain Prods., 353

 2   F.3d 792, 813 (9th Cir. 2003).

 3           For the reasons stated at the hearing in this matter on November 26, 2018,

 4   the Court finds that subjecting Defendant to an oral deposition at this time would

 5   constitute an undue burden. Defendant is less than one year removed from federal

 6   detention, is still serving a term of supervised release, and is currently going

 7   through a bankruptcy proceeding. Further, the Court is aware that Defendant has

 8   been working with the IRS on top of his cooperation with the U.S. Probation

 9   Office and the bankruptcy court. The Court finds that to subject Defendant to an

10   oral deposition by the Department of Justice along with his current cooperation

11   with other federal government bodies would constitute an undue burden.

12           Therefore, the Court grants Defendant’s motion to quash the subpoena

13   because the subpoena subjects Defendant to undue burden.

14           However, the Court is also aware of the authority that Congress granted to

15   the Government in the MVRA. For that reason, the Court will allow written

16   interrogatories to be served on Defendant. Defendant’s answers to the written

17   interrogatories will be submitted under oath. At the hearing, the Court requested

18   that the counsel for the Government submit a proposed order to memorialize the

19   Court’s ruling.

20   / / /

21   / / /


     ORDER GRANTING MOTION TO QUASH SUBPOENA ~ 7
 1         Accordingly, IT IS HEREBY ORDERED:

 2         1.    Defendant’s Motion for Protective Order, Stay, and to Quash

 3   Subpoena for a Deposition, ECF No. 71, is GRANTED.

 4         2.    The Government is permitted to serve written interrogatories on

 5   Defendant, subject to the Federal Rules.

 6         IT IS SO ORDERED. The District Court Clerk is directed to enter this

 7   Order and provide copies to counsel.

 8         DATED November 28, 2018.
 9

10                                                s/ Rosanna Malouf Peterson
                                                ROSANNA MALOUF PETERSON
11                                                 United States District Judge

12

13

14

15

16

17

18

19

20

21


     ORDER GRANTING MOTION TO QUASH SUBPOENA ~ 8
